Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2018

                                     No. 04-18-00721-CV

                     HARVEY V. RISIEN, LLC and Harvey V. Risien,
                                    Appellants

                                               v.

 MISSARK INVESTMENTS GP, LLC, Missark Investments LP, JH Design LP, and GM GP
                          Management, LLC,
                              Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15535
                        Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

      Appellants’ motion for an extension of time to file their brief is granted.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court